101 F.3d 680
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Juan AGUILAR-AGUILAR, Defendant, Appellant.
No. 96-1330.
United States Court of Appeals, First Circuit.
Dec. 5, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  Gene Carter, U.S. District Judge ]
Ronald Nacamuli on brief for appellant.
Jay P. McCloskey, United States Attorney, and Margaret D. McGaughey, Assistant United States Attorney, on brief for appellee.
D.Me.
APPEAL DISMISSED.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
After careful review of the appellate briefs and record, we conclude that no substantial question is presented as to the district court's refusal to grant a downward departure.


2
The refusal to depart is not appealable here, as there is no suggestion that it resulted from any misapprehension of the applicable guidelines or the district court's authority to depart.   See United States v. Grandmaison, 77 F.3d 555, 560 (1st Cir.1996).  Consequently, the appeal is dismissed.   Loc. R. 27.1.